DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I claims 1-8, in the reply filed on 12/07/2021, is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "ultra-thin" in claims 1-8 are relative terms which render the claims indefinite.  The term "ultra-thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (CN107267124 A applicant submitted in IDS; Machine-generated English translation is attached cited to for page and paragraph)
Regarding claim 1, Li et al. teach bimetallic MOF of Ni/Fe comprising dissolving amino terephthalic acid (applicant’s organic ligand), FeCl3.6H2O and Ni(NO3)2.6H2O in N,N-dimethylformamide at room temperature and carry out solvent thermal reaction 1500C (Abstract, page 4 and claim 5).
Although Li et al. do not specific disclose an aqueous solution of Ni and Fe salts as per applicant claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an aqueous solution of Fe and Ni salt instead of DMF salt solution to obtain the invention as specified in the claim 1, motivated by the fact that these 6 hydrate inorganic metal salts are more soluble in water than DMF, and water is cheaper than the organic solvent DMF and environmentally friendly.
Regarding claim 2, as discussed above, the nickel salt taught by Li et al. is Ni(NO3)2.6H2O as the instant claim (page 4 and claim 4).

Although Li et al. do not specific disclose the instant claimed ranges 5:1-2 or 10:3, the differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed to make new Ni-Fe MOFs including the claimed molar ratios of Ni/Fe, given the general conditions taught by Li et al. 
Regarding claims 5-7, Li et al. teach 337.9 mg Fe salt and 363.9 mg Ni salt in 12.5 mL (Example 1, page 4). 
Although Li et al. do not specific disclose the instant claimed concentrations of Ni and Fe salts as per applicant claims 5-7, the differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed, given the general conditions taught by Li et al. 
Regarding claim 8, the process taught by Li et al. includes washing, centrifuging and drying the obtained product (Abstract, Examples).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738